EXHIBIT 10.60


NTC/MICRON CONFIDENTIAL

 
MICRON GUARANTY AGREEMENT
 
    This Guaranty (this “Guaranty”) is made and entered into as of the 21st day
of April, 2008, by Micron Technology, Inc., a Delaware corporation
(“Guarantor”), in favor of Nanya Technology Corporation (Nanya Technology
Corporation [Translation from Chinese]), a company incorporated under the laws
of the ROC (“Beneficiary”).  Capitalized terms used in this Guaranty shall have
the respective meanings ascribed to such terms in Article I of this Guaranty or
as otherwise provided in Section 1.2.  All capitalized terms used in this
Guaranty but not otherwise defined, shall have the meanings ascribed to them in
the Joint Venture Agreement, dated April 21, 2008, between Micron Semiconductor
B.V., a private limited liability company organized under the laws of the
Netherlands (“MNL”) and Beneficiary (the “Joint Venture Agreement”).
 
RECITALS:
 
 
    A.           Beneficiary has formed MeiYa Technology Corporation (MeiYa
Technology Corporation [Translation from Chinese]), a company to be incorporated
under the laws of the ROC (the “Joint Venture Company”), to engage in the
business of manufacturing certain Stack DRAM Products.
 
    B.           As contemplated by the Joint Venture Agreement, MNL and
Beneficiary will be shareholders of the Joint Venture Company.
 
    C.           Guarantor is the direct or indirect owner of all the equity
securities of MNL, and Guarantor will, as a consequence, benefit from the
consummation of the transactions contemplated by the Joint Venture Agreement.
 
    D.           Beneficiary is not willing to enter into the Joint Venture
Agreement unless Guarantor agrees to be bound by the terms of this Guaranty.
 
    E.           In order to induce Beneficiary to enter into the Joint Venture
Agreement, Guarantor has agreed to execute and deliver to Beneficiary this
Guaranty.
 
    NOW THEREFORE, for good and valuable consideration, including the inducement
of Beneficiary to consummate the transactions contemplated by the Joint Venture
Agreement, and other consideration, the receipt and sufficiency of which are
hereby acknowledged, the Parties hereby agree as follows:
 
ARTICLE I.  DEFINITIONS
    Section 1.1    Defined Terms.  For purposes of this Guaranty, the following
terms will have the following meanings when used herein with initial capital
letters:
 

 Micron Guaranty Agreement
DLI-6195509v1
 
 

--------------------------------------------------------------------------------

 
NTC/MICRON CONFIDENTIAL
Section 1.2    “Applicable Law” means any applicable laws, statutes, rules,
regulations, ordinances, orders, codes, arbitration awards, judgments, decrees
or other legal requirements of any Governmental Entity.
 
    “Beneficiary” shall have the meaning set forth in the preamble of this
Guaranty.
 
    “Guarantor” shall have the meaning set forth in the preamble of this
Guaranty.
 
    “Guaranty” shall have the meaning set forth in the preamble of this
Guaranty.
 
    “Guaranty Obligations” shall have the meaning set forth in Section 2.1 of
this Guaranty.
 
    “Joint Venture Agreement” shall have the meaning set forth in the preamble
of this Guaranty.
 
    “Joint Venture Company” shall have the meaning set forth in the Recitals.
 
    “MNL” shall have the meaning set forth in the preamble of this Guaranty.
 
    “Party” means Guarantor or Beneficiary individually, and “Parties” means
Guarantor and Beneficiary collectively.
 
    “Person” means any natural person, corporation, joint stock company, limited
liability company, association, partnership, firm, joint venture, organization,
business, trust, estate or any other entity or organization of any kind or
character.
 
    “ROC” or “Taiwan” means the Republic of China.
 
Section 1.3    Certain Interpretative Matters.
 
        (a)      Unless the context requires otherwise, (1) all references to
Sections, Articles or Recitals are to Sections, Articles or Recitals of this
Guaranty, (2) words in the singular include the plural and vice versa, (3) the
term “including” means “including without limitation,” and (4) the terms
“herein,” “hereof,” “hereunder” and words of similar import shall mean
references to this Guaranty as a whole and not to any individual section or
portion hereof.  All references to “day” or “days” mean calendar days.
 
        (b)      No provision of this Guaranty will be interpreted in favor of,
or against, either Party by reason of the extent to which (1) such Party or its
counsel participated in the drafting thereof, or (2) such provision is
inconsistent with any prior draft of this Guaranty or such provision.
 
ARTICLE II.  GUARANTY
 
    Section 2.1    Guaranty Obligations.  Subject to the terms and conditions
set forth in this Guaranty, Guarantor hereby irrevocably and unconditionally
guarantees the prompt performance by MNL of its obligations under the Joint
Venture Agreement (the “Guaranty Obligations”).
 

2 
Micron Guaranty Agreement
DLI-6195509v1
 
 

--------------------------------------------------------------------------------

 
NTC/MICRON CONFIDENTIAL
 
Section 2.2    Nature of Guaranty.  Insofar as the payment by MNL of any sums of
money to the Joint Venture Company or NTC is involved, this Guaranty is a
guarantee of payment and not of collection.  Should the Joint Venture Company or
NTC be obligated by any bankruptcy or other law to repay to MNL, Guarantor, or
any trustee, receiver or other representative of either of them, any amounts
previously paid, this Guaranty will be reinstated to the amount of such
repayments.
 
Section 2.3    Independent Obligations.  Except as specifically provided for in
this Guaranty, the obligations of Guarantor under this Guaranty are independent
of the obligations of MNL under the Joint Venture Agreement.  Upon any default
by MNL in the performance of the Guaranty Obligations, Beneficiary may
immediately proceed against Guarantor hereunder without bringing action against
or joining MNL.
 
Section 2.4    Defenses to Enforcement.  It will not be a defense to the
enforcement of this Guaranty that MNL’s execution and delivery of the Joint
Venture Agreement was unauthorized or otherwise invalid, or that any of MNL’s
obligations thereunder are otherwise unenforceable.  Guarantor intends this
Guaranty to apply in respect of the obligations of MNL that would arise under
the Joint Venture Agreement if all of the provisions thereof were enforceable
against MNL in accordance with their terms.
 
Section 2.5    Action with Respect to the Guaranty Obligations.  Guarantor
agrees that the obligations of Guarantor hereunder are unconditional and
irrevocable under the circumstances set forth in the Joint Venture Agreement,
subject to the terms and conditions of this Guaranty, and will not be impaired,
released, terminated, discharged or otherwise affected except by performance
thereof in full.  Without limiting the generality of the foregoing, such
obligations of Guarantor will not be affected by any of the following:
 
(a)      any modification or amendment of, or addition or supplement to, the
Joint Venture Agreement agreed to in writing by Guarantor or MNL, unless also
agreed to in writing by Beneficiary;
 
(b)      any exercise or non-exercise of any right, power or remedy under, or in
respect of, the Joint Venture Agreement;
 
(c)      any waiver, consent, release, extension, indulgence or other action,
inaction or omission under, or in respect of, the Joint Venture Agreement,
unless also agreed to in writing by Beneficiary;
 
(d)      any insolvency, bankruptcy or similar proceeding involving or affecting
MNL or any liquidation or dissolution of MNL; or
 
(e)      any failure of MNL to comply with any of the terms or conditions of the
Joint Venture Agreement.
 
    Section 2.6    Delays; Waivers.  No delay by Beneficiary in exercising any
right, power or privilege under this Guaranty or failure to exercise the same
will constitute a waiver or otherwise affect such right, power or privilege, nor
will any single or partial exercise thereof preclude any other or further
exercise thereof or the exercise of any other right, power or
 

3 
Micron Guaranty Agreement
DLI-6195509v1
 
 

--------------------------------------------------------------------------------

 
NTC/MICRON CONFIDENTIAL

Section 2.7    privilege.  No notice to or demand on Guarantor will be deemed to
be a waiver of (a) any obligation of any of MNL or (b) any right of Beneficiary
to take any further action or exercise any rights under this Guaranty or the
Joint Venture Agreement.
 
Section 2.8    Defenses.  Notwithstanding the foregoing, nothing in this
Guaranty will restrict Guarantor from raising the defense of prior payment or
performance by MNL of the obligations which Guarantor may be called upon to pay
or perform under this Guaranty or the defense (other than a defense referred to
in ‎Section 2.4 of this Guaranty) that there is no obligation on the part of MNL
with respect to the matter claimed to be in default under the Joint Venture
Agreement.
 
Section 2.9    Representations and Warranties.  Guarantor hereby represents and
warrants to Beneficiary that:
 
(a)       Guarantor shall follow and abide by the restriction on unilateral
purchases of the Shares of Joint Venture Company under Section 3.6 (b) of the
Joint Venture Agreement.  Guarantor owns, directly or indirectly, all of the
equity securities of MNL;
 
(b)      Guarantor has the authority, capacity and power to execute and deliver
this Guaranty and to consummate the transactions contemplated hereby;
 
(c)       this Guaranty constitutes the valid and binding obligation of
Guarantor and is enforceable against Guarantor in accordance with its terms; and
 
(d)       neither the execution and delivery by Guarantor of this Guaranty nor
the performance by Guarantor of the transactions contemplated hereby will
violate, conflict with or constitute a default under (1) any Applicable Law or
other law to which either Guarantor or any of its assets is subject, or (2) any
contract to which Guarantor is a party or is bound, except where such conflict,
violation, default, termination, cancellation or acceleration would not
materially impair the ability of Guarantor to perform its obligations under this
Guaranty.
 
ARTICLE III.  MISCELLANEOUS
 
Section 3.1    Entire Agreement.  This Guaranty constitutes the entire agreement
of the Parties with respect to the subject matter hereof and supersedes all
prior agreements and undertakings, written and oral, between the Parties with
respect to the subject matter hereof.
 
Section 3.2    Notices.  All notices and other communications hereunder shall be
in writing and shall be deemed given upon (a) transmitter’s confirmation of a
receipt of a facsimile transmission, (b) confirmed delivery by a standard
overnight or recognized international carrier or when delivered by hand, or (c)
delivery in person, addressed at the following addresses (or at such other
address for a Party as shall be specified by like notice):



 (1)  
if to Beneficiary:
 

4 
Micron Guaranty Agreement
DLI-6195509v1
 
 

--------------------------------------------------------------------------------

 
NTC/MICRON CONFIDENTIAL
 (2)  
Nanya Technology Corporation
 
Hwa-Ya Technology Park 669
Fuhsing 3 RD. Kueishan
Taoyuan, Taiwan, ROC
Attn:  Legal  department
Facsimile: 886-3-396-2226
 
 (3)  
 if to Guarantor:
 
 
Micron Technology, Inc.
8000 S. Federal Way
Mail Stop 1-507
Boise, ID 83716
Attn: General Counsel
Facsimile: (208) 368-4537


Section 3.3    Amendments and Waivers.
 
(a)      Any provision of this Guaranty may be amended or waived if, but only
if, such amendment or waiver is in writing and is signed, in the case of an
amendment, by the Parties, or in the case of a waiver, by the Party against whom
the waiver is to be effective.
 
(b)      The failure at any time of a Party to require performance by the other
Party of any responsibility or obligation required by this Guaranty shall in no
way affect a Party’s right to require such performance at any time thereafter,
nor shall the waiver by a Party of a breach of any provision of this Guaranty by
the other Party constitute a waiver of any other breach of the same or any other
provision nor constitute a waiver of the responsibility or obligation
itself.  The rights and remedies herein provided will be cumulative and not
exclusive of any rights or remedies provided by law.
 
Section 3.4    Choice of Law.  This Guaranty shall be construed and enforced in
accordance with and governed by the laws of the ROC, without giving effect to
the principles of conflict of laws thereof.
 
Section 3.5    Jurisdiction; Venue.  Any suit, action or proceeding seeking to
enforce any provision of, or based on any matter arising out of or in connection
with, this Guaranty shall be brought in a court located in the Taipei District
Court, Taiwan and each of the Parties hereby consents and submits to the
exclusive jurisdiction of such court (and of the appropriate appellate courts
therefrom) in any such suit, action or proceeding and irrevocably waives, to the
fullest extent permitted by Applicable Law, any objection which it may now or
hereafter have to the laying of the venue of any such suit, action or proceeding
in any such court or that any such suit, action or proceeding which is brought
in any such court has been brought in an inconvenient forum.  
 
Section 3.6    Counterparts.  This Guaranty may be executed in several
counterparts, each of which shall be an original, but all of which together
shall constitute one and the same instrument.
 

5 
Micron Guaranty Agreement
DLI-6195509v1
 
 

--------------------------------------------------------------------------------

 
NTC/MICRON CONFIDENTIAL

Section 3.7    Headings.  The headings of the Articles and Sections in this
Guaranty are provided for convenience of reference only and shall not be deemed
to constitute a part hereof.
 
Section 3.8    Severability.  Should any provision of this Guaranty be deemed in
contradiction with the laws of any jurisdiction in which it is to be performed
or unenforceable for any reason, such provision shall be deemed null and void,
but this Guaranty shall remain in full force and effect in all other
respects.  Should any provision of this Guaranty be or become ineffective
because of changes in Applicable Law or interpretations thereof, or should this
Guaranty fail to include a provision that is required as a matter of law, the
validity of the other provisions of this Guaranty shall not be affected
thereby.  If such circumstances arise, the Parties shall negotiate in good faith
appropriate modifications to this Guaranty to reflect those changes that are
required by Applicable Law.
 


 
[SIGNATURE PAGE FOLLOWS]
 

6
 Micron Guaranty Agreement
DLI-6195509v1
 
 

--------------------------------------------------------------------------------

 
NTC/MICRON CONFIDENTIAL

IN WITNESS WHEREOF, this Guaranty has been executed and delivered as of the date
first written above.




  NANYA TECHNOLOGY CORPORATION               By:
/s/ Jih Lien
        Print Name:  Jih Lien         Title: President         MICRON
TECHNOLOGY, INC.               By:
/s/ D. Mark Durcan
        Print Name:  D. Mark Durcan         Title:  President and Chief
Operating Officer



 




THIS IS THE SIGNATURE PAGE FOR THE MICRON GUARANTY AGREEMENT
ENTERED INTO BY AND BETWEEN NTC AND MICRON


 Micron Guaranty Agreement
DLI-6195509v1

--------------------------------------------------------------------------------